DETAILED ACTION
This is an allowance of all claims filed on 04/22/2022. Claims 1, 3-6, 10, 12-15 and 19 have been amended. Claims 2 and 11 are cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following allowable subject matter: “determining, from the historical data, an attribute of the recoverable errors that occurred in the storage disk during the first period; and determining the predicted number based on an association between the predicted number and the attribute;”
Closest prior art MacQuarrie [US 2014/0053014] appears to teach a method/system of obtaining historical data of recoverable errors occurred in a storage disk during a period of time and determining based on historical data a predicted number of recoverable errors to occur in future.
Goel [US 7,389,396] appears to teach  in response to the predicted number exceeding a threshold, determining that the storage disk is a slow disk and performing some operation on the disk.
However, the prior arts on record do not appear to teach or fairly suggest from the historical data, determining an attribute of the recoverable errors that occurred in the storage disk during the first period, and determining the predicted number based on an association between the predicted number and the attribute.
Based on this rationale, claim 1 and its dependent claims 3-9 are allowed.
Independent claim 10 recites an electronic device with the same allowable subject matter as claim 1. Therefore, under the same rationale of allowance of claim 1, Claim 10 and its dependent claims 12-18 are allowed.
Independent claim 20 recites the following allowable subject matter: “determining, based on the historical data, a predicted number of recoverable errors to occur in the storage disk during a second period, wherein the first period having a same duration as that of the second period and wherein the second period is after the first period;”
Closest prior art MacQuarrie [US 2014/0053014] appears to teach a method/system of obtaining historical data of recoverable errors occurred in a storage disk during a period of time and determining based on historical data a predicted number of recoverable errors to occur in future.
Goel [US 7,389,396] appears to teach  in response to the predicted number exceeding a threshold, determining that the storage disk is a slow disk and performing some operation on the disk.
However, the prior arts on record do not appear to teach or fairly suggest determining, based on the historical data, a predicted number of recoverable errors to occur in the storage disk during a second period, wherein the first period having a same duration as that of the second period and wherein the second period is after the first period.
Based on this rationale, claim 19 and its dependent claim 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132